  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )           CRIMINAL ACTION NO.
       v.                                  )             2:18cr409-MHT
                                           )                  (WO)
CEDRIC WRIGHT                              )

                             OPINION AND ORDER

       Before    the       court    are        defendant         Cedric    Wright's

objections to the magistrate judge's recommendation to

deny the motion to suppress drug evidence discovered in

two    vehicles.         The      magistrate          judge      concluded       that,

although     the    warrant         to     search       the      vehicles    lacked

probable     cause,        Leon's     good-faith            exception      applied,

and the evidence therefore should not be suppressed.

This     court     heard       oral      argument           on   whether     Leon's

good-faith exception is inapplicable to Wright because

the    warrant      to      search       the         vehicles     was     based    on

evidence obtained from an illegal search.                               See United

States v. McGough, 412 F.3d 1232, 1239-40 (11th Cir.

2005).      During         oral    argument,           it   became      clear     that

Wright      faced      a     hurdle        to         suppression         that     was

previously       unaddressed          by       the    parties      or   magistrate
judge--namely, the Supreme Court decision, Herring v.

United States, 555 U.S. 135 (2009).                          Herring stands for

the proposition that suppression is not an automatic

consequence of a Fourth Amendment violation; rather,

the    exclusionary        rule    should             apply    only        where     the

police's       unconstitutional                 conduct       was         deliberate,

reckless, grossly negligent, or the result of systemic

negligence.       See id. at 145.

       Consequently, it appears that, under Herring, the

evidence       should      be     suppressed                only     if        the   law

enforcement agents were at least grossly negligent in

violating      Wright's      constitutional                 rights,       not    merely

negligent.          That    is,        if       the    conduct           was    grossly

negligent,        reckless,       or        deliberate,            the     good-faith

exception should not apply, and the evidence obtained

in the vehicles should be excluded.                                Upon a de novo

review    of    the     entire     record,             the    court        identified

several    possible        instances            of    deliberate,         or    at   the

very      least       grossly          negligent,             law         enforcement

misconduct.           Specifically,                  the     record        showed     a

reasonable        possibility          that,           in     the        process     of

                                            2
obtaining   the   warrant,       and   later   in   court,   (1)   law

enforcement     agent(s)    falsely       claimed    that    Wright's

mother gave written consent to search her home; (2)

Agent Denney falsely claimed that Wright's mother told

Agent Reaves that Wright was selling drugs out of her

home and asked for her home to be searched; and (3) law

enforcement agent(s) falsely claimed that, two months

before searching the vehicles, a confidential informant

had    tipped     them     off     that    Wright      had     crystal

methamphetamine in a "white Ford F-250."

      Determining whether any one of these three possible

instances of false representations occurred hinges, in

large part, on assessing the credibility of conflicting

witness     accounts.               The       magistrate       judge's

recommendation did not make any explicit credibility

determinations.     Accordingly, it is not clear whether,

as a matter of law, the court must conduct a de novo

hearing, instead of making credibility determinations

based on the existing record.              See United States v.

Cofield,    272    F.3d     1303,      1306    (11th    Cir.     2001)

(“[G]enerally a district court must rehear the disputed

                                   3
testimony     before      rejecting      a     magistrate         judge’s

credibility        determinations.”).            However,         in     an

abundance of caution, and because of the gravity of the

question whether law enforcement made truthful or false

representations,        the   court    will    conduct       a   de    novo

hearing focused on the three factual issues identified

above.       As    previously      mentioned,     the     purpose        of

resolving these factual issues is to determine whether

suppression       is   warranted   under      Herring    because        law

enforcement officer(s) acted deliberately--or at least

with      gross        negligence--in         violating          Wright's

constitutional rights.

       Accordingly,     it    is   ORDERED      that     a       de    novo

suppression hearing on the above-identified issues is

set for June 17, 2019, at 10:00 a.m., in Courtroom 2FMJ

of the Frank M. Johnson Jr. United States Courthouse

Complex, One Church Street, Montgomery, Alabama.




                                   4
    The government is to arrange for all testifying

officers   to   bring   with       them   all   notes   made   in

connection with this case.

    DONE, this the 11th day of June, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE




                               5
